Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the following communications: filing of non-provisional application filed on 4/16/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-21 are pending in the case.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3. 	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019) [herein “2019 PEG”].

Step 1: Claims 1- 10 are directed to method or processes, claims 11 -20 refer to a system or machine and claim 21 refers to an article of manufacture, thus all of the claims appear to be directed to statutory classes of invention. 

Step 2A – is the claim directed to a law of nature, natural phenomenon or an abstract idea?
The claim(s) recite:
Independent Claim 1 
A method of processing a custom predictive security model comprising: 
retrieving a custom predictive security model definition defining: input data from one or more available data sources providing security related information, the input data used in the predictive security model; and model logic 

The retrieving, scoring function, ingesting and outputting limitations shown above recite a sequence of steps that reflect a method receiving data from a source that logic is applied to compute a value from said data and were additional data is retrieved to ultimately output a predicted value from the data. These limitations refer to a mathematical concepts and mental processes. There are no specific limitations that cannot be performed by a human as the limitations refer to collecting information, analyzing information and are recited at a high level of generality that the could be performed in the human mind (MPEP 2106 .04 (a) (2) (III) (A)). Further, the computation of a score based on an input value that result in a prediction of a value based on the input, is a mathematical concept because a number of variables are input, organized and manipulated to provide an output as a new value. Even if under the broadest reasonable interpretation the “compute” limitation is considered a recited computer, to which the Examiner interprets the claim to recite a broad enough feature to encompass human calculation, nonetheless the compute is recited in generic form that would be used to perform said mental process.   

Dependent claims 2-10 incorporate the same limitations of parent claim 1, thus include the same abstract idea by importation. 

Independent Claim 11, 
 A computing system for processing a custom predictive security model comprising: 
a processor for executing instructions; a memory storing instructions, which when executed by the processor configure the computing system to: retrieve a custom predictive security model definition defining: input data from one or more available data sources providing security related information, the input data used in the predictive security mode; and model logic providing a scoring function used to compute a predicted output value from the input data; ingest, from the available data sources, the input data specified in the retrieved custom predictive security model; load the ingested input data into the scoring function of the custom predictive security model; and output a predicted value from the scoring function based on the ingested input data.

Claim 11, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim is directed to an abstract idea. Claim 11 recites additional elements a “processor, a memory”.   However, these elements are recited at a high level of generality and amount to applying the abstract idea to a computing environment. The computer, memory and processor are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g). Thus, the sequence of steps may be performed mentally even if the computer is recited in the claim. (MPEP 2106 .04 (a) (2) (III) (C)).  

Dependent claims 12-20, claims 12-20 reflect similarly the additional elements a “processor, a memory”.   As with claim 11, these elements are recited at a high level of generality where the computer is a generic computer used as a tool for performing the abstract idea. 


Independent Claim 21,
A non-transitory computer readable memory, storing instructions, which when executed by a processor of a computing system, configure the computing system to:
retrieve a custom predictive security model definition defining: input data from one or more available data sources providing security related information, the input data used in the predictive security mode; and model logic providing a scoring function used to compute a predicted output value from the input data; ingest, from the available data sources, the input data specified in the retrieved custom predictive security model; load the ingested input data into the scoring function of the custom predictive security model; and output a predicted value from the scoring function based on the ingested input data

Claim 21, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim is directed to an abstract idea. Claim 21 recites additional elements a “processor, a non-transitory computer readable memory”.   However, these elements are recited at a high level of generality and amount to applying the abstract idea to a computing environment. The computer system, non-transitory computer readable memory and processor are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g). Thus, the sequence of steps may be performed mentally even if the computer is recited in the claim. (MPEP 2106 .04 (a) (2) (III) (C)).  

 
 Step 2A, Prong 2: Does the claim recite additional element that integrate the judicial exception into a practical application?
Independent Claim 1, recites a “scoring function used to compute” and “data sources”, “model logic”. These additional elements are merely tools for performing a function of the abstract idea. These limitations do not recite an improvement in a computation or computer, rather simply recite using some form of computation to arrive at an output. To, which as demonstrated above, even receiving data to compute a later predicted value appears similar to standard calculations in a 
Independent Claim 11, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim fails to integrate the judicial exception into a practical application.  Claim 11 recites additional elements a “processor, a memory”.   However, these elements are recited at a high level of generality and amount to “applying it” to a computing environment because the limitations amount to instructions for implementing the idea on a computer. The computer, memory and processor are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g).  There are no specific steps that show or pertain to an improvement to the functioning of a computer or to another technology and are recited as limitations directed to those that are well-understood, routine, conventional activities in the computer arts. 
Independent Claim 21, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim fails to integrate the judicial exception into a practical application.  Claim 21 recites additional elements a “processor, a non-transitory computer readable memory”.   However, these elements are recited at a high level of generality and amount to “applying it” to a computing environment because the limitations amount to instructions for implementing the idea on a computer. The computer, memory and processor are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g).  There are no specific steps that show or pertain to an improvement to the functioning of a computer or to another technology and are recited as limitations directed to those that are well-understood, routine, conventional activities in the computer arts. 




Independent Claim 1, for example, recites a “scoring function used to compute” and “data sources”, “model logic”. These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no additional element to show how the computer aids the method or where the computer is of significance in the claim to qualify as an improvement to an existing technology. Further, under the machine transformation test, while not the only test applied here, there is no specific or particular computer performing the computing function to predict the value. Rather, one of ordinary skill in the art would understand that receiving an input and computing a predicted value is a well understood, routing and conventional activity. In fact, the present application specification (PGPUB Para 44, 63) refer to computer 102, 108, 804a and 804b) as a generic computer with a processor and memory. These elements are common, well known and conventional in the art of basic computations for computing values known in the art. Finally, the claimed additional elements when considering the claim as a whole appear to invoke a computer as a tool to perform an existing process and the claim in generality refers to every mode of receiving input data from a source for a model and using some computing logic to provide a score so as to predict an output value from the data without a result. There is no indication of the output location, just that some output of a value occurs. Thus, the claim does not actually recite details of how the solution is accomplished and therefore the limitations of the claim do not show or amount to significantly more beyond the abstract idea.    
Dependent claims 2-10, claims 2-10 reflect similarly the abstract idea of claim 1, thus rejected along the same rationale. 

Independent Claim 11, includes many of the same limitations as in claim 1, thus the same rationale applies as the additional limitations do not remedy the claim to show or amount to significantly more beyond the abstract idea.  Claim 11 recites additional elements a “processor, a memory”.   ”. These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no additional element to show how the computer aids the method or where the computer is of significance in the claim to qualify as an improvement to an existing technology. Further, under the machine transformation test, while not the only test applied here, there is no specific or particular computer performing the computing function to predict the value. Rather, one of ordinary skill in the art would understand that receiving an input and computing a predicted value is a well understood, routing and conventional activity. In fact, the present application specification (PGPUB Para 44, 63) refer to computer 102, 108, 804a and 804b) as a generic computer with a processor and memory. These elements are common, well known and conventional in the art of basic computations for computing values known in the art. Finally, the claimed additional elements when considering the claim as a whole appear to invoke a computer as a tool to perform an existing process and the claim in generality refers to every mode of receiving input data from a source for a model and using some computing logic to provide a score so as to predict an output value from the data without a result. There is no indication of the output location, just that some output of 
Dependent claims 12-20, claims 12-20 reflect similarly the additional elements a “data sources stored in memory are executed by a processor”.   As with claim 11, these elements lack significantly more than the idea outlined in claim 11. While the steps of each of the claims 12-20 reflect the processor configured to process for example a supermodel or aggregate data or provide a user interface or create a model, in each of the claims the processor and computer is recited a generic computer where the idea is applied to a computer as a tool to perform the abstract idea and nothing in the claim portrays and improvement in the function of the computer. Rather appear as steps to apply the exception to the computer. More specifically the functions are mere data gathering and manipulation of information and providing an output, and are considered an insignificant extra solution activity. Simply because there are no meaningful limitations other than selecting data to be manipulated to provide an output. 

Independent Claim 21, includes many of the same limitations as in claim 1, thus the same rationale applies as the additional limitations do not remedy the claim to show or amount to significantly more beyond the abstract idea.  Claim 21 recites additional elements a “processor, a non-transitory computer readable memory.” These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no additional element to show how the 
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claim 1-3, 8, 11-13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et. al. U.S. Publication No. 20170344901 published Nov. 30, 2017 in view of Morris e.t. al. U.S. Publication No. 20160350671 published Dec. 1, 2016.

With respect to Independent claim 1, Ronen teaches a method of processing a custom predictive security model comprising:
retrieving a custom predictive security model definition defining: input data from one or more available data sources providing security related information, the input data used in the predictive security model (See Para 3-4, 15-24). Ronen teaches retrieving a predictive security model from the storage system that contains input data from one or 
and model logic providing a scoring function used to compute a predicted output value from the input data (See Para ). Ronen teaches the predictive security model is scored and used for detection of anomalies or predictions. Ronen further teaches using and ranking (scoring) templates of models and creating a model from multiple models (Para 28). 9Ronen teaches 
ingesting, from the available data sources, the input data specified in the retrieved custom predictive security model and loading the ingested input data into the scoring function of the custom predictive security model (See Para 18, 21, ). Ronen teaches a premises storage modeler using ingests transactions data on the device and feeds to security model and can also include other anomaly detection (Para 22) that are then classified and used as training data (Para 27) and fed into a scoring function (See also Para 30, for capturing data and accessing target data (Para 36, 40-43, 52).  
and outputting a predicted value from the scoring function based on the ingested input data (para 26, output of prediction to the user). 
The present application specification (Para 48) discloses that data ingest functionality takes in raw input data and a variety of input sources. The skilled artisan prior to the effective date of the invention would understand that the various sources of data to which Ronen teaches or suggests (Para 21) are 
Morris teaches that raw data and source data aggregation can be provided from multiple sources (Para 40, 83, 87, 102, 104). Morris teaches said data can be provided at regular intervals and can be formatted for analysis so as to greatly improve the accuracy of predictive models (Para 39). Said data can be  used or cause a predictive output to change or update (Para 40). Morris teaches the raw data can be input and stored in a database for analysis (Para 48). Morris teaches the source data 172 (Para 59, 65) is used as source data to generate predictive models. Morris expressly teaches that by collecting data from several sources the predictive models can be customized (Para 41). Morris teaches the device can be any suitable device to which collects and stores the information (Para 49). Morris teaches the predictive system and server can connect multiple devices over a network (Para 53). Morris teaches and suggests the data sources can emanate not just from the sensors but other sources for the interest in generating a predicted output (Para 54). Morris teaches aggregating (fig. 2b) of the source data to determine features of the data (Para 69). Said features are scored so as 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational outcomes (See also Para 27). 
dependent claim 2, Ronen teaches the method wherein the custom predictive security model definition further defines one or more data aggregations to be applied to one or more input data, the method further comprising aggregating the input data according to the one or more data aggregations during ingestion (See Para 21-22, 29 and 36). Ronen teaches applying one or more aggregations of data so as to filter the data during the input (See rules (Para 30)). In the alternative, Morris teaches filtering the data into specific categories (Para 75-76 and 83). 
With respect to dependent claim 3, Ronen teaches the method further comprising processing one or more native models each of the native models providing a respective output predictive value based on ingested input data (See on-premises predictive model local to the device, Para 17, 21). 
With respect to dependent claim 8, Ronen teaches the method, further comprising providing a user interface for creating the one or more custom models, the user interface comprising: import functionality for importing a data schema; and import functionality for importing model logic. (See GUI Para 30, 47). Ronen teaches the user can customize the model and determine or edit the model components and the rules for importing the data. 

With respect to claims 11-13, and 18,  claims 11-12 and 18 reflect a system comprising a processor and instructions that when executed execute a 
With respect to claim 21, claim 21 reflects a non-transitory computer readable medium comprising instructions that when executed execute a substantially similar set of steps as those outlined in claim 1, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  
4. 	Claim 4-7, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Morris as applied to claim 1 and 11 above, and further in view of Poulin et al. U.S. Publication No. 20140245207 published Aug. 28, 2014.


With respect to claims 4-7, as indicated in the above discussion Ronen in view of Morris teaches or suggests each element of claims 1 and 11. 
Ronen teaches a user interface (Para 30) where the user can edit models, rules, policies and where the user can create and edit a combination of models and store them in storage (Para 18, 20). Thus, Ronen suggests the user can select one or more of the combinations of models, via the user interface. In combination, Morris expressly teaches a predictive modeling system that comprises generating and editing and super-models (Para 84, 87) where a 
one or more Boolean operators joining the two or more models to provide a predictive value for the supermodel. 
providing a user interface for trigger selection functionality for selecting one or more triggering events from available triggering events; 
However, Poulin is analogous art to Ronen in disclosing a predictive modeling user interface. Poulin expressly shows a user interface that can allow a user to merge two or more models (Para 42, merge). Poulin teaches a user interface comprising a Boolean operators can be used in a user interface to select options of a model (Para 31, 82). Poulin teaches generating interfaces for estimating that a future event will occur (Para 6) and search services for rendering predictive models (Para 8). Each of the found models having different prediction outcomes and where the model can be activated in the user interface at any time. Poulin teaches accessing models build by model editor (Para 27, 29). Poulin teaches using a trigger or trend control based on context such as picking a particular stock symbol or heath disease (Fig. 3d and Para 59).   The combined interface of 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen, Poulin and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational outcomes (See also Para 27). Further motivation to combine the interface of Poulin with the interface of Ronen comes from Poulin to allow a user to create a custom predictive model via the user interface including different input variables or factors so as to predict an output (Para 59-63). 
With respect to claims 14-17,  claims 14-17 reflect a system comprising a processor and instructions that when executed execute a substantially similar set of steps as those outlined in claims 4-7, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  

Claims 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Morris as applied to claim 1 and 11 above, and further in view of Gupta et. al. US. Publication No. 20170091673 published Sept. 29, 2016.

With respect to claims 9-10, as indicated in the above discussion Ronen in view of Morris teaches or suggests each element of claims 1 and 11. 
Ronen teaches a user interface (Para 30) where the user can edit models, rules, policies and where the user can create and edit a combination of models and store them in storage (Para 18, 20). Thus, Ronen suggests the user can select one or more of the combinations of models, via the user interface. In combination, Morris expressly teaches a predictive modeling system that comprises generating and editing and super-models (Para 84, 87) where a super-model is a combination of sub-models (para 106). Morris suggests the models can be any type of model (Para 106, 124).  Morris teaches a triggering can occur to update the aggregation of data feeding the super-model (para 86, 112 see super-model trigger rules, 130, 132). Morris teaches providing an outcome of the supermodel prediction to a device (Para 124) in a variety ways (text, email, message, alerts, etc.).  Nonetheless, Ronen in view of Morris do not specifically show:

wherein the import functionality for importing model logic imports model logic is defined using Predictive Model Markup Language (PMML). 

Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen, Gupta and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational 

With respect to claims 19-20,  claims 19-20 reflect a system comprising a processor and instructions that when executed execute a substantially similar set of steps as those outlined in claims 9-10, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..


    PNG
    media_image1.png
    1072
    1788
    media_image1.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN B THERIAULT/             Primary Examiner, Art Unit 2179